Citation Nr: 0918922	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January and June 2005 rating 
decisions by the RO which, in part, denied service connection 
for an eye and back disability, and PTSD.  The Board remanded 
the appeal for additional development in November 2007.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have an eye or back 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in November 2004 and February 2005, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

Additional VCAA notice was sent to the Veteran subsequent to 
the Board remand in November 2007, which informed the Veteran 
as to how VA determines the rating to be assigned and 
effective date of any grant of benefits.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were 
readjudicated and a supplemental statement of the case (SSOC) 
was promulgated in November 2008.  In Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III] the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Id.  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran's service treatment records and all VA and 
private medical records identified by him, including records 
from the Social Security Administration pertaining to his 
claim for disability benefits have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of the appeal and was afforded an 
opportunity to testify at a hearing, but declined.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Eye Disability

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of 
the eye, are not deemed diseases or injuries for VA purposes.  
38 C.F.R. § 3.303(c) (2008).  However, under certain 
circumstances, service connection may be granted for such 
disorders if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  Therefore, absent superimposed disease or 
injury, service connection may not be allowed for a 
congenital or developmental defect of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  

The Veteran contends that he was treated for an eye problem 
from blowing dust and dirt while on guard duty in service, 
and that his vision continued to deteriorate ever since.  

The service treatment records showed that the Veteran was 
seen for blurred vision, particularly when reading in service 
in February 1969.  An eye examination at that time revealed 
external inflammation of the conjunctivae, bilaterally.  
Uncorrected visual acuity was 20/20 in the right eye and 
20/15 in the left eye, and a fundiscopic examination was 
within normal limits.  The examiner commented that glasses 
were not recommended.  The impression was conjunctivitis and 
the Veteran was treated with ointment.  When seen the next 
day, the Veteran complained of blurred vision in the right 
eye and was given an eye patch and instructed to continue 
using the ointment.  The service treatment records were 
negative for any further complaints, treatment, 
abnormalities, or diagnosis referable to any eye problems in 
service.  On a Report of Medical History for separation from 
service in November 1969, the Veteran specifically denied any 
history of eye trouble, color blindness, or head injury, and 
no pertinent abnormalities were noted on examination at that 
time.  The Veteran's uncorrected visual acuity for near and 
distant vision was 20/20, bilaterally.  

The evidence of record showed that the Veteran was seen by VA 
on a couple of occasions from 2001 to 2008 for complaints of 
blurred vision when reading.  The clinical and diagnostic 
findings on all of the reports were essentially the same and 
showed a visual acuity in the right eye ranging from 20/20 to 
20/30, with 20/20 vision in the left eye.  The diagnoses 
included dry eye, hyperopic astigmatism and presbyopia, 
bilaterally.  The Veteran was noted to have a sebaceous cyst 
on the left lower eye lid when seen in April 2004, and mild 
blepharitis with dry eyes when seen in June 2008.  

When examined by VA in July 2008, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The Veteran's corrected distant and near vision was 20/20, 
bilaterally.  Fundiscopic and Goldman's visual field 
examinations were within normal limits.  The diagnoses 
included nuclear sclerosis cataracts; right greater than the 
left, refractive error with myopic shift in the right eye due 
to nuclear sclerosis cataracts, and dry eye syndrome.  The 
examiner indicated that the Veteran's nuclear sclerosis 
cataracts with associated refractive error were age-related, 
and that the medical literature did not support a 
relationship between dry eye syndrome and a single episode of 
conjunctivitis in service.  The examiner opined, in essence, 
that the Veteran's current eye disorder was not related to 
his episode of conjunctivitis in service.  

The Board finds the VA opinion persuasive, as it was based on 
a thorough review of the record and included a detailed 
discussion of all relevant facts.  The examiner offered a 
rational and plausible explanation for concluding that the 
Veteran's current eye disorder was not related in any way to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.)  
Further, the Veteran has not provided any competent evidence 
to refute that opinion.  

While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the issue does not involve a simple diagnosis, 
therefore, the Veteran is not competent to provide more than 
simple medical observations.  The current diagnosis may not 
be diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disability.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current eye 
problems and service, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

Back Disability

The Veteran reported that while he never sought medical 
attention for any back problems in service, he believes that 
his current back problems are due to having driven trucks 
over rough terrain while serving in Vietnam.  

The service treatment records were negative for any 
complaints, treatment, abnormalities or diagnosis referable 
to any back problems in service.  On a Report of Medical 
History for separation from service in November 1969, the 
Veteran specifically denied any history of back trouble of 
any kind, arthritis, bone, joint, or other deformity, 
lameness, or neuritis, and no pertinent problems were noted 
on examination at that time.  

The first evidence of any reported back problems was on a VA 
outpatient note dated in August 1990.  At that time, the 
Veteran reported a history of low back pain for one month.  
X-ray studies of the lumbosacral spine were normal and showed 
no bone or joint abnormalities.  

Private treatment records beginning in July 1994, showed that 
the Veteran was treated for upper back problems due to an 
injury at work sometime around May 1994.  (See July 1994 
private doctors statement).  A private hospital report, dated 
in August 1994, noted a history of intermittent neck pain for 
several years.  A CT myelogram at that time showed a 
herniated disc at the C5-6 level on the left, and the Veteran 
underwent anterior cervical microdiscectomy at C5-6 at that 
time.  Additional private records showed treatment for low 
and mid back problems in October 1996.  Also of record are 
numerous medical reports received from the Social Security 
Administration (SSA) in November 2007, which showed treatment 
for various maladies, primarily back problems since the 
industrial accident in 1994.  The Veteran was found to be 
totally disabled by SSA in September 1998, due to chronic 
obstructive pulmonary disease (COPD) and back problems.  

At the direction of the Board remand in November 2007, the 
Veteran was examined by VA in July 2008, to determine the 
nature and date of onset of his current back disability.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints, 
medical history, and current findings.  The examiner noted 
that there was no evidence of a back injury in service or any 
evidence of a back disability until more than two decades 
after service, and that a private MRI in March 2005 revealed 
degenerative disc disease in the lumbosacral spine and at 
multiple levels of the cervical spine.  The examiner opined, 
in essence, that the Veteran's degenerative disc disease of 
the lumbosacral and cervical spine was not related to any 
claimed injury in service.  The examiner noted that when the 
Veteran was first seen for neck pain in 1994, he related it 
to an industrial injury at work two years earlier.  
Similarly, while there were numerous references to back pain 
from 1999 to 2005, the Veteran never related his symptoms to 
any specific injury or to service.  The examiner indicated 
that while there is evidence in the medical literature that 
repeated small stressors can cause some micro changes in the 
bones, there was no evidence of record to support that the 
Veteran had neck or back pain in service.  The examiner 
concluded that it was less likely than not that the Veteran's 
degenerative disc disease of the neck and back pain were 
related to injury in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The examiner 
offered a rational and plausible explanation for concluding 
that the Veteran's current back disability was not related to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  Moreover the 
Veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the July 2008 VA opinion.  

While the Veteran believes that his current back disability 
is related to service, he has not provided any competent 
evidence to substantiate that claim.  The service treatment 
records do not show any injury or pertinent abnormalities of 
the back in service or until many years thereafter.  The 
record showed that the Veteran worked in physically demanding 
jobs throughout his life, including as a machinist, truck 
driver, small engine mechanic, fork lift driver, and gas 
appliance servicer (see September 1998 SSA decision).  Other 
than a single episode of low back pain in 1990, which the 
Veteran reported was present for only one month, the evidence 
does not show any back problems until an industrial accident 
around May 1994.  Since then, the evidence showed continued 
treatment for chronic back problems.  

As indicated above, while the Veteran is competent to relate 
that he experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current back disability.  Savage, 10 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  In this case, the evidence 
does not show any complaints, treatment or abnormalities 
referable to any back or neck problems in service and no 
evidence of any chronic back problems until an industrial 
accident more than 24 years after discharge from service.  

As there is no credible evidence of an injury or any 
complaints or abnormalities of the Veteran's back until more 
than 24 years after service, no competent medical evidence 
suggesting a connection between the Veteran's current back 
disability and service, and no evidence of arthritis within 
one year of discharge from service, the Board finds no basis 
for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  


ORDER

Service connection for an eye disability is denied.  

Service connection for a back disability is denied.  

REMAND

The Veteran contends that he has PTSD as a result of several 
traumatic events he experienced while serving in Vietnam.  
The Veteran reported that he was initially assigned to the 
124th Signal Battalion in Pleiku for six months where his 
base camp came under constant rocket attack and small arms 
fire.  He asserted that he was reassigned to a transportation 
company in Da Nang for his last six months in Vietnam, and 
said that his convoy came under small arms fire routinely and 
that on one occasion, the truck in front of him was destroyed 
by a rocket.  He also reported that he saw numerous dead 
bodies and witnessed young boys being run over when they fell 
from trucks while trying to steal goods.  

As indicated above, the Board remanded the appeal in November 
2007, to attempt to confirm the Veteran's stressors.  The AMC 
was instructed, in part, to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly United 
States Armed Services Center for Unit Records and Research 
(USASCURR)) and request verification as to whether the units 
to which the Veteran was assigned in Vietnam were subject to 
enemy fire.  Although the AMC did undertake some development, 
the information provided to JSRRC concerning the Veteran's 
alleged stressors was incomplete and, to some extent, 
inaccurate.  As a result, the information received from JSRRC 
was of little or no probative value and pertained to actions 
involving the Veteran's unit in Pleiku prior to his arrival 
in Vietnam.  

The Board recognizes that some of the Veteran's alleged 
stressors are anecdotal in nature and are unlikely to be 
objectively verified.  However, the Veteran's assertions 
regarding the attacks on the airbase where he was assigned 
during his first six months of service and attacks on convoys 
by the transportation company in Da Nang are potentially 
verifiable and should be investigated further.  The failure 
to comply with the remand instructions to attempt to confirm 
the Veteran's stressors violates VA's duty to assist under 
38 C.F.R. § 3.159 and, in this case, the holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  Under the circumstances, 
the Board is compelled to remand the appeal again, to attempt 
to confirm the Veteran's stressors through the JSRRC.  

Historically, the service personnel records showed that the 
Veteran arrived in Vietnam on May 29, 1968 and was assigned 
to Company A, 124th Signal Battalion, 4th Infantry Division 
(Co A, 124th Sig Bn, 4th Inf) as a light vehicle driver on 
June 8, 1968.  He was reassigned to the 585th Transportation 
Company as a heavy truck driver on November 3, 1968, and 
departed Vietnam for the United States on May 26, 1969.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The Veteran should be given an 
opportunity to provide a more detailed 
description of the alleged stressors, 
including the dates and circumstances of 
the attacks on the airbase in Pleiku and 
on the convoys out of Da Nang.  The 
Veteran is advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events, 
and that he must be as specific as 
possible to facilitate a search for 
verifying information.  If he is unable 
to recall specific dates, he should 
estimate (within three months) the 
approximate dates of the attacks.  

2.  Thereafter, the AMC should take 
appropriate action to request a search of 
unit records for Company A, 124th Signal 
Battalion, 4th Infantry Division and the 
585th Transportation Company to determine 
if those units came under attack while 
the Veteran was assigned to those units.  
Specifically, whether the airbase at 
Pleiku came under attack from June 8, to 
November 2, 1968, and whether any of the 
convoys from the 585th Transportation 
Company came under attack between 
November 3, 1968 and May 26, 1969.  A 
copy of the Veteran's service personnel 
records, should be forwarded to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC). 

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


